AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                              FILED
                                                                                                                   NOV -6 2C19
                                    UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                 JUDGMENT IN ACRI
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               V.

               KENT JOY WILLIAMS (2)                                     Case Number:        93CR0743 MMA

                                                                      SARA PELOQUIN, FEDERAL DEFENDERS INC.
                                                                      Defendant's Attorney
REGISTRATION NO.                37078198
•-
THE DEFENDANT:
D    admitted guilt to violation of allegation(s) No.       4
                                                          -------------------------
D was found guilty in violation ofallegation(s) No.        _____________                               after denial of guilty.

Accordin2Iy,the court has adjudicated that the defendant is guilty of the following; alleg;ation(s):

Allegation Number                 Nature of Violation

              4                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HO . MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                KENT JOY WILLIAMS (2)                                                    Judgment -Page 2 of2
CASE NUMBER:              93CR0743 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at                                       , with a certified copy of this judgment.
      ------------


                                                                   UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     93CR0743 MMA
